DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the hydraulic cylinder must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Objections
Claim 14 is objected to because of the following informalities:  line 6 recites.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Egan US20110271608.
Claim 1. Egan discloses a tilt over mast assembly, comprising: a base member (110 and 122A collectively) having a first end and a second end, the base member secured to the ground; a mid member (122) pivotally coupled to the base member, the mid member having a first end and a second end, the mid member being secured to the base member at a plurality of locations (at 320 and 360); and a top member (130) coupled to the second end of the mid member; wherein the mid member is configured to pivot such that the top member is adjacent the ground to facilitate maintenance and adjustment.

Claim 2. Egan discloses a lifting mechanism configured to facilitate the pivoting of the mid member relative to the base member (Fig.3E).

Claim 3. Egan discloses n the lifting mechanism is coupled (at 350A) to the base member (Fig.3E and 4B).

Claim 4. Egan discloses the lifting mechanism is at least one of a winch and hydraulic cylinder (Fig.4B).

Claim 5. Egan discloses the lifting mechanism selectively applies tension on a cable to induce pivoting of the mid member (Fig.3E).

Claim 6. Egan discloses the mid member pivots relative to the base member about the first end of the mid member (Fig.3C).

Claim 7. Egan discloses the mid member pivots relative to the base member about the second end of the base member (Fig.3E).

Claim 8. Egan discloses the mid member pivots relative to the base member between the ends of the base member (at 320, Fig.3D).

Claim 9. Egan discloses a plurality of cheek plates (fulcrum 326 and 361) coupled to a portion of the base member, the mid member extending through an interior of the plurality of cheek plates (Fig.4B).

Claim 10. Egan discloses the mid member pivots about an axis defined within the cheek plates (see Fig.3F).

Claims 1 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma US20060201542.
Claim 1. Ma discloses a tilt over mast assembly, comprising: a base member (26) having a first end (30) and a second end (34), the base member secured to the ground; a mid member (31) pivotally coupled to the base member, the mid member having a first end (at 2) and a second end (at 38), the mid member being secured to the base member at a plurality of locations (at 2 and at 46 via 42); and a top member (22) coupled to the second end of the mid member; wherein the mid member is configured to pivot such that the top member is adjacent the ground to facilitate maintenance and adjustment.

Claim 11. Ma discloses a toggle collar (86) coupled to the mid member, the toggle collar configured to secure the mid member to the second end of the base member (Fig.2). 

Claim 12. Ma discloses the toggle collar includes a toggle (110) hingedly coupled (at 106) to the second end of the base member (Fig.2).

Claim 13. Ma discloses the toggle collar permits axial displacement and rotation of the mid member relative to the base member (via 106, Figs.2-3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Egan US20110271608 as applied to claim 1 above in view of Ma US20060201542.
Claim 11-13. Egan fails to disclose a toggle collar coupled to the mid member however Ma before the filing date of the instant invention to discloses a toggle collar (86) coupled to the mid member, the toggle collar configured to secure the mid member to the second end of the base member (Fig.2), wherein the toggle collar includes a toggle (110) hingedly coupled (at 106) to the second end of the base member (Fig.2), wherein the toggle collar permits axial displacement and rotation of the mid member relative to the base member (via 106, Figs.2-3). 
Both Egan and Ma disclose a mechanism for axial displacement and rotation, it would have been obvious to one of ordinary skill in the art before the filing date of the .

Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Egan US20110271608 in view of Ma US20060201542.
Claim 14. Egan discloses a tilt over mast assembly, comprising: a base member (110 and 122A collectively) having a first end and a second end, the base member (122) secured to the ground, the base member including a plurality of cheek plates (fulcrum 326, 361) extending from a side between the first end and the second end; a mid member (122) pivotally coupled to the base member, the mid member having a first end and a second end, the mid member being secured to the base member at the plurality of cheek plates (at 360); a top member (130) coupled to the second end of the mid member; a lifting mechanism (Fig.4B) configured to facilitate the pivoting of the mid member relative to the base member, the lifting mechanism coupled to the base member (Fig.4B); wherein the mid member is configured to pivot about the second end of the base member (at 360, Fig.3E) such that the top member is adjacent the ground to facilitate maintenance and adjustment but is silent on a toggle collar coupled to the mid member, the toggle collar configured to secure the mid member to the second end of the base member.

Both Egan and Ma disclose a mechanism for axial displacement and rotation, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to substitute the mechanism of Egan with that of Ma with the motivation of providing a tilting device is configured to tilt to any position between at least about +90 degrees from vertical and about -90 degrees from vertical as taught by Ma.

Claim 15. Egan as modified discloses the toggle collar includes a toggle (110 of Ma) hingedly coupled (at 106) to the second end of the base member.

Claim 16. Egan as modified discloses the lifting mechanism is coupled to the base member (shown in Fig.4B).

Claim 17. Egan as modified discloses the lifting mechanism is a winch (Fig.4B).

Claim 18. Egan as modified discloses the lifting mechanism selectively applies tension (via 345) on a cable to induce pivoting of the mid member.

Claim 19. Egan as modified discloses the mid member pivots relative to the base member about the first end of the mid member (at 320, Fig.3C).

Claim 20. Egan as modified discloses the mid member pivots relative to the base member about the second end of the base member (at 360, Fig.3F).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attached NOTICE OF REFERENCE CITED.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAJIDE A DEMUREN whose telephone number is (571)270-7017. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/BABAJIDE A DEMUREN/Primary Examiner, Art Unit 3633